DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, in the reply filed on 9/23/2022 is acknowledged.  Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The specification ha a typographical error in the middle of paragraph [0059].  The examiner respectfully suggests replacing “line of site” with -- line of  sight --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that the first electrode and the second electrode each comprise a material selected from the group consisting of a graphite, a ceramic, and/or a graphite-ceramic composite. The use of “and/or” makes the metes and bounds of the group unclear because it is unclear if the group consists of all three listed elements or if the group consists of any one of the three listed elements.  The examiner has interpreted the claim to mean that the first electrode and the second electrode each comprise a material selected from the group consisting of a graphite, a ceramic, and a graphite-ceramic composite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5 of copending Application No. 17/131,372 in view of DE 4226813 by Cibis (“Cibis”).
This is a provisional nonstatutory double patenting rejection.

As for claim 9 (and including the limitations of parent claim 1), Application No. 17/131,372 claims a printer, comprising:
a block that at least partially defines a reservoir for a print material (claim 1);
a printer component positioned within a reservoir (claim 1), the printer component comprising:
an interior sidewall that defines, at least in part, an inner vessel (claim 1);
an exterior sidewall opposite the interior sidewall (claim 1);
a first surface intersecting the interior sidewall and the exterior sidewall (claim 1);
a second surface opposite the first surface and intersecting the interior sidewall and the exterior sidewall (claim 1); and
a flow path configured for a flow of a print fluid from the inner vessel to an exterior of the printer component (claim 1).
Application No. 17/131,372 does not disclose a first electrode, a second electrode and an instrument as recited in parent claim 1.
However, Cibis discloses (Figs. 3 and 5):
a first electrode (6a) positioned within a reservoir (4);
a second electrode (6b) physically spaced from the first electrode by a gap (see Figs. 3 and 5); and
an instrument (Fig. 1) for measuring an electrical resistance (note: when conductivity is measured, resistance is also measured) between the first electrode and the second electrode when material is positioned within the reservoir,
wherein the first electrode defines at least a portion of a hollow center of an electrode subassembly (see Figs. 3 and 5).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the reservoir of Application No. 17/131,372 to include the first and second electrodes and the instrument of Cibis in order to allow the user to accurately sense the amount of fluid in the reservoir.

As for claim 10, Application No. 17/131,372 as modified by Cibis clams the printer of claim 9, wherein the printer component further comprises one or more slots that extend from the interior sidewall to the exterior sidewall proximate a first end of the printer component, wherein the printer component is configured such that the flow path is through the one or more slots (claim 4).

As for claim 11, Application No. 17/131,372 as modified by Cibis claims the printer of claim 9, wherein the printer component, in plan view, comprises a circular shape (claim 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 11,305,549 issued to Ishizawa et al. (“Ishizawa”) in view of DE 4226813 by Cibis (“Cibis”).

As for claim 1, Ishizawa discloses a printer (21), comprising:
a block (49) that at least partially defines a reservoir (49) for a print material.
Ishizawa does not disclose a first electrode, a second electrode and an instrument as recited.  Instead, Ishizawa discloses a generic sensor (57) that senses the amount of fluid in the reservoir.
However, Cibis discloses (Figs. 3 and 5):
a first electrode (6a) positioned within a reservoir (4);
a second electrode (6b) physically spaced from the first electrode by a gap (see Figs. 3 and 5); and
an instrument (Fig. 1) for measuring an electrical resistance (note: when conductivity is measured, resistance is also measured) between the first electrode and the second electrode when material is positioned within the reservoir,
wherein the first electrode defines at least a portion of a hollow center of an electrode subassembly (see Figs. 3 and 5).  Cibis discloses that the first and second electrodes and the instrument are part of a sensor that senses the amount of fluid in the reservoir (Abstract).
	Because Cibis and Ishizawa both disclose sensors for sensing the amount of fluid in a reservoir, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the sensor (i.e., the first and second electrodes and the instrument) of Cibis for the generic sensor of Ishizawa to achieve the predictable result of providing a sensor that senses the amount of fluid in the reservoir.

As for claim 2, Ishizawa as modified by Cibis discloses the print material within the reservoir, wherein the print material is a liquid metal (Ishizawa: col. 19, lines 29-33).

As for claim 3, Ishizawa as modified by Cibis discloses that both the first electrode (Cibis: 6a) and the second electrode (Cibis: 6b), at least in part, define the hollow center of the electrode subassembly (Cibis: see Figs. 3 and 5).

As for claim 4, Ishizawa as modified by Cibis discloses that:
the first electrode (Cibis: 6a) and the second electrode (Cibis: 6b) together define, at least in part, a cylinder (Cibis: see Figs. 3 and 5); and
the hollow center is positioned at a cross section of the cylinder (Cibis: see Figs. 3 and 5).

As for claim 7, Ishizawa as modified by Cibis discloses:
a first face (Cibis: 6a) defined by the first electrode; and
a second face (Cibis: 6b) defined by the second electrode, wherein the first face and the second face are adjacent to, and facing, each other and are separated by the gap (Cibis: see Figs. 3 and 5).

As for claim 8, Ishizawa as modified by Cibis discloses a liquid metal within the reservoir, wherein the liquid metal electrically contacts the first face and the second face (Ishizawa: col. 19, lines 29-33).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 11,305,549 issued to Ishizawa et al. (“Ishizawa”) in view of DE 4226813 by Cibis (“Cibis”) as applied to claim 1, further in view of U.S. Patent Application Publication 2020/0240825 by Merz et al. (“Merz”).

As for claim 5, Ishizawa as modified by Cibis discloses the printer of claim 1 (see the rejection of claim 1 above).
Ishizawa as modified by Cibis does not disclose that the first electrode and the second electrode each comprise a material selected from the group consisting of a graphite, a ceramic, and a graphite-ceramic composite.
However, Merz discloses a first electrode and a second electrode that each comprise a material selected from the group consisting of a graphite (paragraph [0017]), a ceramic, and a graphite-ceramic composite.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first and second electrodes of Ishizawa and Cibis to comprise the material as disclosed by Merz in order to provide electrodes that have long service life in chemically challenging environments and to restrict the use of lead in the device (Merz: paragraph [0014]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 11,305,549 issued to Ishizawa et al. (“Ishizawa”) in view of DE 4226813 by Cibis (“Cibis”) as applied to claim 1, further in view of U.S. Patent 4,646,569 issued to Cosser (“Cosser”).

As for claim 6, Ishizawa as modified by Cibis discloses the printer of claim 1 (see the rejection of claim 1 above).
Ishizawa as modified by Cibis does not disclose that the instrument is an ohmmeter; the first electrode is electrically coupled to the ohmmeter with a first lead; and the second electrode is electrically coupled to the ohmmeter with a second lead. Cibis discloses that the instrument measures electrical resistance (via conductivity) to determine the liquid level (Cibis: Abstract)).
However, Cosser discloses an instrument that is an ohmmeter (col. 2, lines 35-37); a first electrode (18, 102)  that is electrically coupled to the ohmmeter with a first lead; and the second electrode (100, 103) that is electrically coupled to the ohmmeter with a second lead.  Cosser discloses that the instrument measures electrical resistance (via impedance) to determine the liquid level (Abstract).
Because Cibis and Cosser both disclose instruments to determine a liquid level, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the instrument of Cosser for the instrument of Cibis to achieve the predictable result of determining a liquid level.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 11,305,549 issued to Ishizawa et al. (“Ishizawa”) in view of DE 4226813 by Cibis (“Cibis”) as applied to claim 1, further in view of U.S. Patent 9,067,425 issued to Blowfield et al. (“Blowfield”).

As for claim 9, Ishizawa as modified by Cibis discloses the printer of claim 1 (see the rejection of claim 1 above).
Ishizawa as modified by Cibis does not disclose a printer component as recited.
	However, Blowfield discloses a printer component (76) positioned within a reservoir (75), the printer component comprising:
an interior sidewall (78) that defines, at least in part, an inner vessel (76);
an exterior sidewall (78) opposite the interior sidewall;
a first surface (79) intersecting the interior sidewall and the exterior sidewall;
a second surface (80) opposite the first surface and intersecting the interior sidewall and the exterior sidewall; and
a flow path (through 83) configured for a flow of a print fluid from the inner vessel to an exterior of the printer component.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the reservoir of Ishizawa and Cibis to include the printer component as disclosed by Blowfield in order to allow ink to flow from the reservoir without requiring the replacement of a similar volume of gas (Blowfield: col. 5, line 55 - col. 6, line 4).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 12, the prior art of record and the examiner’s knowledge does not disclose or suggest a first electrode and a second electrode that are positioned exterior to an inner vessel defined by a printer component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 5,583,544 issued to Stamer et al. (”Stamer”) is cited for all that it discloses including an ink jet ink reservoir that senses the level of ink by measuring resistance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853